Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is the Final Office action from the examiner in charge of this application in response to the Amendment filed on 1/6/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 37, lines 5-6 recites the front segment of each elongated riser resting on “an elongated first riser support beam”; lines 6-7 recites the rear segment of each elongated riser resting on “an elongated first riser supporting beam”. Therefore, it is not clear how many “first” elongated riser support beam there are. For the purpose of this examination, the examiner is considering that the front segment of each elongated riser is resting on an elongated first riser support beam, and the rear segment of each elongated riser is resting on an elongated second riser supporting beam. Clarification or correction is required.
Claim 39: since claim 20 recites “at least one horizontal riser cross beam”, the recitation in claim 39, line 2 of “the at least one horizontal support beam” lacks antecedent basis.
Claim Objections
Claims 40-42 are objected to because of the following informalities:  claim 40, line 1, “Apparatus” should be “An apparatus”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 20-23, 25-28, 30-32, and 35-37, 39 are rejected under 35 U.S.C. 102(b) as being anticipated by WO 2005/044680 to Rasmusson et al (Rasmusson).
Rasmusson discloses a riser assembly in a generally horizontal orientation for supporting a package, the riser assembly including: (Claim 20) (such as shown in Figs. 1-2) a first riser 4 and a second riser 4 positioned on at least one horizontal riser cross beam 1, said first and second risers 4 secured in a laterally spaced relationship to each Claim 21) wherein the first and second risers 4 comprise elongated rigid structures in generally parallel orientation to each other; (Claim 22) wherein a distance between the first and the second risers defines a fork lift blade receiving area for receiving one or more fork lift blades; (Claim 23) in which said forklift blade receiving area is configured such that the at least first fork lift blade disposed in a horizontal orientation therein can be vertically lowered within said area; (Claim 25) further comprising a center riser 4 oriented generally parallel to, and disposed between, the first and second risers 4, wherein a space between the first riser and the center riser defines an opening for receiving the first fork lift blade, and a space between the center riser and the second riser defines an opening for receiving a second fork lift blade (such as shown in Figs. 1-2); (Claim 26) wherein the first riser 4 is directly supported by said riser cross beam 1 at a front portion of the first riser and the firs riser is directly supported by a rear load beam 1 at a rear portion of the first riser 4; (Claim 27) said riser cross beam 1 affixed to a respective front segments of the first and second risers 4, said riser cross beam 1 affixing a front portion of the first riser in a fixed position relative to a front portion of the second riser; (Claim 28) further comprising a front load beam 2, wherein the riser cross beam 1 is supported by the front load beam 2; (Claim 30) said riser cross beam 1 (rear beam 1) secured between the first and second risers 4; (Claim 31) wherein the riser cross beam 1 is supported by a front load beam 2; Claim 32) wherein the riser cross beam 1 is restricted, at least in part, from horizontal motion relative to a front load beam 2; (Claim 35) the first riser 4 comprising first and second vertical support walls terminating at upper and lower riser surfaces, wherein said lower riser surface is disposed against a horizontal surface; (Claim 36) further comprising a horizontal flange structure 6 extending from a lower edge of the first vertical support wall; (Claim 37) A shelving assembly for storing objects, comprising: first and second load beams 1 generally parallel to each other; and at least four elongated risers 4 oriented generally perpendicularly to the first and second load beams 1 and generally parallel to each of the other elongated risers 4, each of the elongated risers 4 (a) having a front segment generally resting on an elongated first riser support beam 6 abutting said first load beam 1, and (b) having a rear segment generally resting on an elongated second riser support beam 6 abutting said second load beam 1, said rear segment having a stop element  8 disposed at its rearmost end for stopping an object from passing the rearmost end of the assembly (such as shown in Fig. 2; (Claim 39) further including elements 9 engaging said assembly with the at least one horizontal riser cross beam 1 positioned under said assembly, said engaging elements 9 configured to restrict lateral movement of said assembly with respect to said at least one horizontal support beam 1.  
Claims 20-23, 26-28, 30-32 are rejected under 35 U.S.C. 102(b) as being anticipated by USP 3,695,456 to Lewis.
Lewis discloses a riser assembly in a generally horizontal orientation for supporting a package, the riser assembly including, such as shown in Fig. 4: (Claim 20) a first riser 16 and a second riser 16 positioned on at least one horizontal riser cross Claim 21) wherein the first and second risers 16 comprise elongated rigid structures in generally parallel orientation to each other; (Claim 22) wherein a distance between the first and the second risers 16 defines a fork lift blade receiving area for receiving one or more fork lift blades; (Claim 23) in which said forklift blade receiving area is configured such that the at least first fork lift blade disposed in a horizontal orientation therein can be vertically lowered within said area; (Claim 26) wherein the first riser 16 is directly supported by said riser cross beam at a front portion of the first riser and the first riser is directly supported by a rear load beam 114 at a rear portion of the first riser 16; (Claim 27) said riser cross beam 114 affixed to a respective front segments of the first and second risers 16, said riser cross beam 114 affixing a front portion of the first riser in a fixed position relative to a front portion of the second riser; (Claim 28) further comprising a front load beam 120, wherein the riser cross beam 114 is supported by the front load beam 120; (Claim 30) said riser cross beam 114 secured between the first and second risers 16; (Claim 31) wherein the riser cross beam 114 is supported by a front load beam 120; (Claim 32) wherein the riser cross beam 114 is restricted, at least in part, from horizontal motion relative to a front load beam 120.
Claim(s) 38, and 40-42 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by USP 4955490 to Schafer.
Claim 38) A shelving assembly for storing objects, comprising: generally parallel first and second load beams 3 within a storage rack; and adjacent first and second shelving sections, each shelving section extending from the first load beam 3 to the second load beam 3, wherein each shelving section comprises a first plurality of elongated risers 8 oriented generally perpendicular to the first load beam 3, each riser 8 having front and rear segments terminating in proximal and distal ends respectively, the front segment of at least two such risers 8 securely engaged with the first load beam 3 by at least a first securement member 10 that extends parallel to and abuts said first load beam 3, and the rear segment of at least two such risers 8 securely engaged with the second load beam 3 by at least a second securement member 10 that extends parallel to and abuts said second load beam 3; (Claim 40) An apparatus to facilitate loading, storage, and unloading of items from a warehouse storage shelf, including: 9File No. LJHOL-P3842.2Patent Ser. No. 15/050,129at least two elongated lateral elements 10, each lateral element 10 having (such as shown in Figs. 9, 15, 17) a substantially vertical surface 20 extending downwardly and a substantially horizontal surface 11,19; said vertical surface of said first lateral element 10 configured and positioned to confront either the front or back side of a first lateral support beam 3 of the warehouse storage shelf; said vertical surface 20 of said at least second lateral element 10 configured and positioned to confront the side of a remote lateral support beam 3 of the warehouse storage shelf, said side being opposite of the front or back of said confronting relationship between said vertical surface of said first lateral element and the first lateral support beam of the warehouse storage shelf; said horizontal surface 11,19 of said first lateral element 10 configured and positioned to confront the upper surface of the first lateral support beam Claim 41). The apparatus of Claim 40, in which said at least two elongated lateral elements 10 have an L-shaped cross section along substantially their entire length; (Claim 42). The apparatus of Claim 40, further including at least one of said at least two elongated lateral elements 10 being fixed to at least one of the lateral support beams 3 of the warehouse storage shelf.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29, and 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis in view of US 2004/0155003 to Anderson and USP 7,891,507 to Shelter.
Lewis discloses all the elements as discussed above except for the limitations recited in the above listed claims.
Regarding claim 29, Anderson discloses a shelving assembly comprising a wire shelf/deck extending from and coupled to a first front load beam to a second rear load beam. Shelter teaches the idea of providing a wire shelf/deck (Fig. 8B) between the load beams and the risers with the risers coupled to the wire shelf/deck. 
Therefore, it would have been obvious to modify the shelving assembly of Lewis by providing a wire decking disposed between the front riser deck cross beam and the front segments of the first and second risers such that the shelf can be used to catch items that might fall off a pallet, as taught by Anderson and Shelter, since the references teach alternate conventional shelving structure, used for the same intended purpose of supporting objects thereon, thereby providing structure as claimed.
Regarding claims 33-34, the drawings of Lewis appear to show the shelving assembly is being formed of a sheet metal material. Further, steel is a well-known and commercially available product, and is well known in the art to form a shelving assembly riser. 
Therefore, it would have been obvious and well within the level of one skill in the art to have said at least one riser being a steel riser for its well-known intended purpose.
Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive. Applicant’s arguments on page 3 that claim 20 is distinguished from Rasmussen is not persuasive, since the claimed language fails to provide adequate structural limitations in defining applicant’s invention in order to distinguish from the prior art of record.
Applicant’s arguments with respect to newly added claim(s) 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











HVT
February 10, 2021


/HANH V TRAN/Primary Examiner, Art Unit 3637